UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-7703




In re:   EDGAR SEARCY,




                                                            Petitioner.


                On Petition for a Writ of Mandamus
                         (CA-06-01664-GRA)


Submitted:   October 6, 2006                 Decided:   October 6, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edgar Searcy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edgar Searcy petitions for a writ of mandamus pursuant to

the Crime Victims’ Rights Act, 18 U.S.C. § 3771.      He asserts that

the district court has denied him the right to obtain restitution

for a crime of violence and that the Crime Victims’ Rights Act

entitles him to mandamus relief from this Court.              18 U.S.C.

§ 3771(a)(6) & (d)(3).

          Petitioner filed a RICO civil conspiracy suit in the

district court alleging that he had been the victim of assault by

another inmate. The complaint sought restitution and damages. The

magistrate    judge   recommended    dismissal   of   the   complaint.

Petitioner    filed     objections    to   the   magistrate     judge’s

recommendation, and the district judge adopted the recommendation

and dismissed the complaint.    Petitioner then filed this mandamus

petition alleging that he is entitled under 18 U.S.C. § 3771 to the

rights of a crime victim to obtain restitution in federal court.

          Complainant’s petition for mandamus relief is denied.

Complainant was not entitled to the protections of 18 U.S.C. § 3771

in his civil RICO proceeding.        If he was dissatisfied with the

district court’s dismissal of his civil RICO complaint, review of

the district court’s disposition of the matter could be obtained

through appeal, not by petition for writ of mandamus pursuant to

the 18 U.S.C. § 3771.




                                 - 2 -
          Finding no application of 18 U.S.C. § 3771 to these

proceedings, we deny the petition.



                                               PETITION DENIED




                              - 3 -